DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 05/25/2022 has been entered. Claim 8 has been amended and claims 14-17 have been newly added. Thus, claims 8 and 11-17 are currently pending and are under examination.

Withdrawn Rejections
	Applicant’s arguments in the remarks 05/25/2022 have been considered and were found persuasive (see Notice for Allowance set forth below). Thus the 103 rejection of the record has been withdrawn.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant presented the following persuasive arguments by presenting the Domanski reference as support that a skilled artisan would not have been motivated to use 3,3,3-trifluoropropyne in the composition by combining the composition of US’173 which comprises (E)-1,2-difluoroethylene (1132(E)) and 1,1,1,2-tetrafluoroethane (134a) with 3,3,3-trifluoropropyne of US’961:


    PNG
    media_image1.png
    378
    639
    media_image1.png
    Greyscale

Furthermore, the examiner cites Makhnatch (Makhnatch, P. et al. “Refrigerants with low global warming potential” Jul. 2018, pages 1-52). The reference teaches on pages 36-37 that 3,3,3-trifluoropropyne, which is tested for COP among other potential refrigerants, is one of the compounds that is flammable and that presents unknown hazards. Hence, in line with Applicant’s arguments, a skilled artisan would not have been motivated to blend the compositions of US’173 which comprises (E)-1,2-difluoroethylene (1132(E)) and 1,1,1,2-tetrafluoroethane (134a) with 3,3,3-trifluoropropyne of US’961 to arrive at the instantly claimed composition.
In view of the foregoing, the instantly claimed compositions are deemed novel and unobvious over the closest prior art references of the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 8 and 11-17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622